Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, and 6-15 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach in useable combination a hydraulic pressure controller including a beam pressed toward a base body by a screw so that a beam projection presses a drive coil toward the base body in addition to the other elements necessitated by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian N. Schaefer (Reg. No. 76,197) on 08/22/2022.

The application has been amended as follows: 
Replace the currently filed Abstract with: 
The invention has a purpose of obtaining a brake hydraulic pressure controller capable of securing durability with a simple configuration and a motorcycle brake system. The brake hydraulic pressure controller is a hydraulic pressure controller for a vehicle brake system and includes: a base body that is formed with a channel filled with a brake fluid therein; a hydraulic pressure regulation valve that has a plunger and opens/closes the channel by translatory movement of said plunger; a drive coil that has a hollow section, is vertically provided in the base body in a state where one end of the plunger is inserted in said hollow section, and causes the translatory movement of the plunger to drive the hydraulic pressure regulation valve; and a coil casing that accommodates the drive coil. The coil casing includes a wall that covers at least a part of an apex of the vertically-provided drive coil, and the drive coil is pressed toward the base body by a projection formed in the wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753